Citation Nr: 0127004	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  00-11 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to April 
1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
by the Roanoke, Virginia RO, which denied service connection 
for neck and back disabilities.

In September 2001, a hearing was held at the Roanoke, 
Virginia RO before the undersigned, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

Additionally, the Board notes that in July 2001, the veteran 
filed a claim to reopen a claim for entitlement to service 
connection for a laceration on his right thumb. Because this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate adjudication.



REMAND

The veteran contends that he is entitled to service 
connection for an injury sustained to his neck and back 
during military service.  Specifically, in the September 2001 
Board hearing transcript, the veteran stated that he injured 
his back and neck in service while riding in the back of 
parts truck that was rear-ended.  The veteran's service 
medical records show that the veteran had complaints of back 
pain on several occasions, but the veteran was not diagnosed 
with a back or neck disability.  Additionally, service 
medical records make no indication that the veteran was in a 
vehicular accident.  Entrance and separation examinations are 
negative for any subjective complaints or objective findings 
of a back or neck disability.  

Current treatment records from Dr. Fleenor, the veteran's 
private physician, show that the veteran was diagnosed with 
cervical and lumbar osteoarthritis in December 1998.  In a 
letter from Dr. Fleenor, dated September 2001, Dr. Fleenor 
stated, after reviewing a written statement provided by the 
veteran and records from the 135th General Hospital, that "If 
all the above stated data were in fact correct, then I would 
think it highly probable that his current complaints of back 
pain have their origins in the motor vehicular accident in 
Germany while he was in the service."  In general, the Court 
has held that medical opinions that are speculative, general 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Since Dr. Fleenor's 
opinion is speculative, the Board deems it necessary for the 
veteran to undergo a VA examination in order to determine 
whether the veteran's current neck and back disability is 
related to an injury suffered during service.

Likewise, the veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2001).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the veteran.

Furthermore, Dr. Fleenor stated in the September 2001 letter, 
as well as the veteran in the September 2001 Board hearing 
transcript, that the veteran underwent a x-ray examination in 
"Kingsport."  Upon review of the medical evidence, the 
Board notes that there is no such radiology report in the 
claims file.  Therefore, upon remand, the RO should obtain 
any outstanding radiology reports.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should contact the veteran and 
inquire as to where he has received 
treatment, VA or private, for his back and 
neck disabilities since service.  After 
obtaining the necessary releases, the RO 
should then contact the named medical 
providers and request copies of all 
previously unobtained medical records, to 
specifically include a radiology report 
from "Kingsport."  All records obtained 
should be associated with the claims file.  
If the RO is unable to obtain all relevant 
records, the veteran should be notified of 
the records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to be 
taken by VA with respect to the claim.

3.  Thereafter, the RO should schedule the 
veteran for a VA orthopedic examination in 
order to ascertain the nature and etiology 
of his back and neck disabilities, if 
demonstrated.  The examiner should 
thoroughly review the claims folder and a 
copy of this Remand in conjunction with 
this examination, and, express an opinion 
as to whether it is at least as likely as 
not that any currently diagnosed back and 
neck disabilities resulted from the 
veteran's military service, to 
specifically include whether the veteran's 
current diagnosis of cervical and lumbar 
osteoarthritis is consistent with the 
vehicular accident described by the 
veteran.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




